Citation Nr: 1820381	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  16-19 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence was received to reopen the claims for service connection for an eye disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety and depression.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from September 1950 to June 1952.  He is the recipient of a Combat Infantryman Badge.  This matter comes before the Board of Veterans' Appeals (Board) from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for bilateral hearing loss and for a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 1985 rating decision denied service connection for an eye disorder, then diagnosed as bilateral nasal pterygium, astigmatism, right eye, with presbyopia and small hemangiomatous nevus right upper lid, on the basis that there was no evidence of a causal connection between the Veteran's eye disorder and his active service, as well as on the basis that the pterygium preexisted his active service. 

2.  In November 1993, the RO issued a rating decision declining to reopen the prior eye disorder claim for pterygium, right eye, and myopia, on the basis that no new and material evidence was received to show a causal connection between any of the Veteran's eye disorders and his active service, and again because the pterygium preexisted his active service.
3.  In March 2006, the RO issued another rating decision declining to reopen the claim for service connection for an eye disorder, characterized as bilateral nasal pterygium, astigmatism, right eye, with presbyopia and small hemangiomatous nevus right upper lid, on the basis that no new and material evidence was received.

4.  The Veteran did not file a notice of disagreement or any new evidence related to an eye disorder within one year of any of the aforementioned rating decisions.

5.  The evidence added to the record subsequent to the March 2006 rating decision shows diagnosis of other eye disorders, but gives no indication of a causal connection to the Veteran's active service; thus, the new evidence does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for an eye disorder.

6.  The Veteran has not reported symptoms of tinnitus and has not received a tinnitus diagnosis.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for an eye disorder.  38 U.S.C. § 5108 (2012);
38 C.F.R. § 3.156 (2017).

2.  The criteria for service connection for tinnitus loss are not met.  
38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Board finds no reason to delay the adjudication of these claims.

I.  New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c) (2012).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In this case, the Veteran is seeking to reopen the claim for service connection for an eye disorder.  The Veteran originally sought service connection for an eye disorder, claimed as myopia, both eyes, and pterygium, right eye, in December 1984.  In August 1985, the RO issued a rating decision and denied service connection for bilateral nasal pterygium; astigmatism, right eye with presbyopia and small hemangiomatous nevus right upper lid.  The RO found that the Veteran's pterygium, right eye, preexisted service based on its notation on the Veteran's entrance examination, and found that any other eye disorder was not causally connected to service.  The RO recognized the Veteran's report in service of eye irritation due to exposure to Napalm while in Korea, but found no residuals of this in-service incurrence, and therefore denied the claim.

In November 1993, the RO again denied the claim noting the preexisting nature of the right eye pterygium with no evidence of in-service aggravation, and noting the lack of a causal connection between any other eye disorder and the Veteran's active service, this time also noting that myopia is a congenital disorder and not a disability for VA purposes.

In August 2005, the Veteran filed another claim for service connection for an eye condition, and in March 2006, the RO again denied the claim.  The RO again found no evidence of aggravation of any preexisting condition and no in-service incurrence of any other eye disorder and the RO, therefore, declined to reopen the claim.
 
The evidence of record at the time of the prior rating decisions consisted of the Veteran's service treatment records, which show he entered service with right eye pterygium, and experienced difficulty with night vision following exposure to Napalm in April 1951, but had no residuals of the exposure on examination in January 1952.  A February 1952 report shows both peripheral and central fields as normal.  The clinician noted that there was nothing to suggest retinitis pigmentosa and no interference with night vision or dark adaptation that can occur from exposure to intense light as has happened to the Veteran.  The Veteran's separation examination again shows the pterygium and also notes myopia.  No other eye disorders are shown at separation.  In May 1984, the Veteran had surgery to remove the pterygium, with no indication of a relationship to service within the surgical records.  In May 1985, he was treated for allergic conjunctivitis.  Because the records do not show a nexus between any eye disorder and the Veteran's active service, the RO continued the denial of the claim most recently in March 2006. 

The evidence received since March 2006 includes records showing measurement of visual acuity and other clinical records-most are unrelated to the eye disorder.  No clinical records include any suggestion of a causal link between any current eye disorder and the Veteran's active service.  The RO afforded the Veteran a VA examination of his eyes in February 2015.  The examiner noted the presence of pseudophakia, left eye, senile cataract, right eye, and occludable angle, right eye, as well as blepharitis, left pterygium, and drusen.  The examiner summarized the in-service Napalm incident involving the Veteran's eyes, but concluded that his eye disorders are not at least as likely as not related to his active service.  The examiner explained that the Veteran's current vision loss is related to a senile cataract and refractive error and the occludable angle is related to the anatomical makeup of the eye and progression of the cataract, but not due to trauma.  The examiner noted the otherwise healthy nature of the Veteran's eye and noted that there is no evidence of optic neuropathy, traumatic maculopathy, or corneal scars, which the examiner explained would have been the signs of prior trauma.

In sum, the evidence added to the claims file since the March 2006 denial include both clinical records and a VA examination report, neither of which suggest the Veteran's eye disorders are causally connected to his active service.  The evidence, although new, is not material because its factual showing is duplicative of the facts present at the time of the prior denial.  The evidence is cumulative of the evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of this claim is not in order.

II.  Service Connection

The Veteran claims to have tinnitus as a result of noise exposure in service.  Generally, service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).  

Additionally, where a veteran served for at least 90 days during a period of war, or after December 31, 1946, and manifests an organic disease of the nervous system (such as tinnitus) to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran has filed a claim for service connection for tinnitus, which he claims as due to in-service noise exposure during his tour in Korea.  The Board recognizes the in-service noise exposure, but has reviewed the clinical evidence throughout the record and there is no evidence of clinical treatment for tinnitus or any report of ringing in the ears during the pendency of this claim.  The Veteran was afforded a VA audiological examination in January 2015 and he did not report any symptoms of tinnitus at that time.  The VA examiner confirmed that there is no diagnosis of tinnitus.  Thus, there is no disability for which service connection can be granted.  Brammer, 3 Vet. App. 223, 225.  This claim must be denied.


ORDER

New and material evidence not having been received, reopening of the claim of entitlement to service connection for an eye disorder is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran claims to have a hearing loss disability and a psychiatric disorder related to his service, particularly related to the noise and stressors experienced in Korea.  The Veteran's DD Form 214 shows he held a military occupational specialty of cook, but also that he was awarded a Combat Infantryman Badge.  The Board, therefore, presumes his participation in combat and his resulting exposure to noise and the stressors of combat.

With regard to his hearing loss claim, the record, including a January 2015 VA examination report, confirms the current diagnosis of bilateral hearing loss.  The January 2015 VA examiner made no mention of the Veteran's in-service noise exposure and determined there was no causal connection between the Veteran's current hearing loss disability and his active service solely based upon the lack of in-service notation of hearing loss coupled with the delay in diagnosis.  The examiner gave no opinion as to whether the current hearing loss could have been caused by the in-service noise exposure and also did not discuss the theory of delayed onset hearing loss in noise-exposed Veterans.  For these reasons, the January 2015 opinion is inadequate.  This matter should be remanded for a new and adequate VA etiology opinion, for the purpose of determining whether in-service noise exposure could cause the Veteran's current bilateral hearing loss.  Barr v. Nicholson, 21 Vet. App. 303, 312.

With regard to the Veteran's claim for a psychiatric disorder, a January 2015 VA examiner suggested that the Veteran does not have a mental disorder.  For this reason, no opinions were provided as to causation.  The Veteran claims to have PTSD and his clinical records show treatment for both anxiety and depressive disorder.  A January 2016 VA treatment record also indicates a need to rule out PTSD.  The credible supporting evidence required to establish an in-service stressor depends upon the nature of the stressor.  Lay evidence can establish the occurrence of a claimed in-service stressor if the Veteran engaged in combat.  38 C.F.R. § 3.304(f)(2) (2017).  The Veteran was awarded the CIB and his stressors are, therefore, presumed to have occurred.  The question remains whether he has PTSD related to those stressors, or whether his diagnosed anxiety and/or depression have a causal connection to those conceded in service stressors.  Because more recent records indeed show diagnosis of a psychiatric disorder, and a need to rule out PTSD, the Board finds that a remand is necessary in order to afford the Veteran a new examination and obtain an opinion as to the etiology of any psychiatric disorder diagnosed.

Finally, on remand, ongoing, non-duplicative VA and/or private treatment records should be associated with the claims file.  38 C.F.R. § 3.159(c) (2017).




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record before the Board any ongoing VA and/or private treatment records related to the disabilities remaining on appeal.  

2.  Forward the Veteran's claims file to an appropriate examiner to provide an addendum opinion as to the nature and etiology of the claimed bilateral hearing loss.  Another examination should only be performed if deemed necessary by the person providing the opinions.

The examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's current bilateral hearing loss disability had its onset in, or is otherwise related to his active service, to include in-service noise exposure.  

The examiner should be informed that the absence of in-service evidence of a hearing disability is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

The report should include reasons for any opinion expressed.  If the medical professional completing the report is unable to provide an opinion without resort to speculation, he or she should state whether the inability is due to the limits of the person's knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the needed opinion to be provided.

3.  Once the development is complete to the extent possible, schedule the Veteran for a VA psychiatric examination to address the claim for service connection for a psychiatric disorder.  The claims file should be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran meets the diagnostic criteria for PTSD taking into consideration his conceded stressors related to his combat service in Korea. 

For any diagnosed psychiatric disability other than PTSD, to include anxiety and depression, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the psychiatric disability arose in service or is otherwise related to an in-service disease or injury, to include the Veteran's conceded in-service combat.  

The report should include reasons for any opinion expressed.  If the medical professional completing the report is unable to provide an opinion without resort to speculation, he or she should state whether the inability is due to the limits of the person's knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the needed opinion to be provided.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


